IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           August 18, 2009
                                     No. 08-41297
                                  Conference Calendar                  Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

MARGARITA DEL ROSARIO FUENTES-GOMEZ, also known as Margarita
Torres,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 7:08-CR-1191-1


Before HIGGINBOTHAM, DAVIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
       Margarita Del Rosario Fuentes-Gomez (Fuentes) pleaded guilty to one
count of illegal reentry after deportation following a felony conviction in violation
of 8 U.S.C. § 1326(a) and (b). She appeals her within-guidelines sentence of 37
months of imprisonment, arguing that the sentence is procedurally unreasonable
because the district court failed to provide adequate reasons to explain its choice
of sentence.


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                    No. 08-41297

      As Fuentes failed to object at sentencing, this court reviews for plain error.
See United States v. Mondragon-Santiago, 564 F.3d 357, 361 (5th Cir. 2009),
petition for cert. filed (June 24, 2009) (No. 08-11099). To demonstrate plain
error, Fuentes must show a forfeited error that is clear or obvious and affects her
substantial rights. See id. If these conditions are met, this court may exercise
its discretion to correct the error if it “seriously affects the fairness, integrity, or
public reputation of judicial proceedings.” Id. (citation omitted).
      As Fuentes concedes, there is nothing in the record to indicate that
Fuentes’s sentence would have been different if the court had provided more
explanation for its choice of sentence. Fuentes has thus failed to demonstrate
error affecting her substantial rights. See id. at 364-65.
      Accordingly, we AFFIRM the district court’s judgment.




                                           2